Appeal from a decision of the Workmen’s Compensation Board. The accident involved in this case occurred July 12-, 1952. The claim for compensation was closed by the Referee on April 30, 1954 on a stipulation by the parties then before him that there w~as no disability after March 5, 1954. Notice of this decision was given May 4, 1954, which was later supplemented (June 28) by a corrected decision. Within 30 days of the decision announced on May 4, the claimant on June 3 appealed to the board to review the decision closing the claim. That decision was vacated and rescinded by the board December 20, 1954. The question on appeal is the timely application of the employer and carrier for reimbursement from the Special Fund. The statute, Workmen’s Compensation Law (§ 15, subd. 8, par. [f]), requires that such an application must be made within 104 weeks of disability “ or in the event of the reopening of a case theretofore closed, no later than the determination of permanency upon such reopening.” The application for reimbursement here was June 14, 1955. It is not timely unless the decision of the board vacating and rescinding the decision of the Referee closing the case is construed to be a “reopening of a ease therefore closed”. The reversal of the Workmen’s Compensation Board upon an appeal timely and properly taken to it of a Referee’s decision closing a case is not a reopening of it. It is a determination that the closing of the ease was erroneous; that the claim should not have been closed; and it is retroactive in effect as of the time of the Referee’s decision. This, therefore, is not a closed case subsequently reopened. It is not a closed case; and the statutory extension of time for the making of an application for reimbursement was not operative. Decision of Workmen’s Compensation Board refusing a direction for reimbursement unan*905imously affirmed, with costs" to Special Disability Fund against appellants. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.